Exhibit 10.45



Consulting Agreement: Steven C. Jones



This consulting agreement (the “Agreement”) is entered into on this 3rd day of
May, 2010 by and between Steven Jones an individual whose legal address is
indicated in the signature section of this Agreement (“Mr. Jones” or the
“Consultant”) and NeoGenomics, Inc, a Nevada Company with its principal office
located at 12701 Commonwealth Drive, Suite 5, Fort Myers, FL  33913, together
with its wholly-owned subsidiary, NeoGenomics Laboratories, Inc., a Florida
company (collectively “NeoGenomics” or the “Company”).


RECITALS:


WHEREAS, Mr. Jones served as the Company’s Chief Financial Officer from 2003 -
2009 and has been serving as the Company’s Executive Vice President – Finance
since Dec 2009; and


WHEREAS, NeoGenomics desires to recognize Mr. Jones’ past performance to the
Company and to formalize an arrangement whereby Mr. Jones will continue to serve
as the Company’s Executive Vice President – Finance by entering into this
Agreement; and


WHEREAS, Mr. Jones desires to continue to provide consulting services to
NeoGenomics on the terms outlined herein;


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:


1.            Term of Engagement.  This Agreement shall be effective for a
period of three (3) years, beginning on the date of this Agreement (the
“Effective Date”) and running through April 30, 2013 (the “Initial
Term”).  After the Initial Term, this Agreement shall automatically renew for
consecutive one year periods (“Renewal Term”), unless a written notice of a
party’s intention to terminate this Agreement at the expiration of the Initial
Term (or any Renewal Term) is delivered by either party at least three (3)
months prior to the expiration of the Initial Term or any Renewal Term, as
applicable.  For purposes of this Agreement, the period from the Effective Date
until the termination of this Agreement, including during any Renewal Term, for
any reason shall hereinafter be referred to as the “Term”.  Notwithstanding the
foregoing, the Company and/or Consultant shall have the right to terminate this
Agreement pursuant to paragraph 7 hereof at anytime.


2.            Services.  During the Term, Consultant will continue to provide
financial consulting services to the Company in the capacity of the Company’s
Executive Vice President – Finance, subject to the direction of the Company’s
Chief Executive Officer.  Without limiting the generality of the foregoing, it
is presently contemplated that the Consultant shall have the following duties:


 
a)
Provide financial advice and guidance to the Company with respect to the overall
financial operations of the Company;

 

--------------------------------------------------------------------------------


 
 
b)
Provide strategic advice to the Company with respect to major growth initiatives
for the Company and/or potential mergers or acquisitions;

 
 
c)
Serve as the Company’s Director of Investor Relations and act as liaison to the
investment community;

 
 
d)
Provide leadership and guidance in drafting and issuing press releases on behalf
of the Company;

 
 
e)
Provide leadership, guidance and assistance in negotiating and drafting
contracts with employees, vendors, clients, strategic partners, and other
parties with whom the Company may due business;

 
 
f)
Provide leadership, guidance and assistance to the Company in raising debt or
equity capital, when requested to do so;

 
 
g)
Provide leadership, guidance and assistance with any litigation in which the
Company is now or may become involved;

 
 
h)
Provide leadership, guidance and assistance in drafting and reviewing SEC
filings;

 
 
i)
Manage the Company’s corporate secretary function and ensure board minutes and
other documents are properly drafted;

 
 
j)
Provide leadership, guidance and assistance during the design, development and
launch of new products;

 
 
k)
Provide leadership, guidance and assistance in the development of forecast
models for various business opportunities;

 
 
l)
Provide expertise on technical, functional and/or business topics as may be
requested;

 
 
m)
Travel at the request of the Company to assist with any of the above duties.

 
 
n)
Such other duties as may be assigned from time-to-time by the Chief Executive
Officer of the Company.  The spirit of this section is to try and account for
other activities or issues that have not been addressed or identified in (a)
through (m) above.



3.            Agreements of NeoGenomics.  Pursuant to this Agreement,
NeoGenomics agrees to provide such support as Consultant may reasonably request
in order to perform the duties outlined in paragraph 2.  The Company agrees to
provide an office for Consultant to use while he is working on site at
NeoGenomics headquarters’ location in Ft. Myers, FL.


4.            Compensation and Expenses.  In consideration for the services
rendered by the Consultant to the Company throughout the Term, the Company shall
compensate Consultant as follows:


a)           Monthly Retainer.  The Company agrees to pay Consultant a cash
consulting fee of one hundred eighty thousand dollars ($180,000) per annum (the
“Base Retainer”) in twelve (12) monthly installments of fifteen thousand dollars
($15,000) per month, in arrears.  Such payments will be made monthly within
fifteen (15) days of the end of the month for which services were provided.  The
Company agrees that if requested by Consultant, it will set up a regularly
recurring ACH transfer to Consultant’s designated bank account.  Consultant and
Company agree that this Base Retainer amount has been structured based upon a
targeted level of Consultant’s service to the Company of one hundred (100)
hours/month on average throughout the Term, with the understanding that some
months may have more service time and some months less service time.
 
2

--------------------------------------------------------------------------------



 
b)           Participation in the Company’s Management Incentive Plan.   The
Company agrees that Consultant shall participate in the Company’s Management
Incentive Plan (“MIP”) as it may be structured in any given fiscal year for
senior officers of the Company.  The Company agrees that it will target a payout
of thirty percent (30%) of the Base Retainer (the “Target Payout”) for any given
fiscal year for meeting certain performance objectives laid out by the Company,
and that the Consultant will have the ability to earn up to one hundred fifty
percent (150%) of the Target Payout if such performance objectives are exceeded
by the amount specified in any such year’s MIP.  The Consultant agrees that the
Company, at its option, may specify that up to eighty percent (80%) of any
year’s Target Payout be tied to meeting companywide financial performance
thresholds.  The Consultant further agrees that the specifics of any given
year’s MIP plan will be governed by whatever is approved by the Company’s Board
of Directors for such fiscal year.
 
c)           Expenses.   In addition to any compensation payable hereunder, the
Company shall also reimburse Consultant for all expenses reasonably incurred by
Consultant in connection with the services performed on behalf of NeoGenomics
under this Agreement including, but not limited to, airfare, hotel, food, and a
standard mileage allowance pursuant to IRS guidelines for travel on Company
business using a personally owned vehicle (collectively “Business Expenses”),
upon providing the original receipts and an expense report for such expenses in
accordance with the Company’s expense reimbursement policy then in
effect.  Consultant agrees to seek prior written authorization before incurring
aggregate Business Expenses in excess of $2,000 in any given calendar month.


5.             Warrants.  In consideration of Consultant’s service to the
Company as Chief Financial Officer from 2003 through 2009 and in consideration
of Consultant’s continued services as Executive Vice President – Finance during
the Term, the Company agrees that it will issue to the Consultant a warrant to
purchase four hundred fifty thousand (450,000) shares of the Company’s common
stock, par value $0.001/share.  Such warrant will be issued pursuant to a
separate warrant agreement (the “Warrant Agreement”) which will specify a) a
seven year term for the warrant, b) an exercise price of $1.50/share, c) the
ability to do a cashless net exercise, and d) vesting as follows:


 
i)
225,000 of such warrant shares shall vest immediately; and



 
ii)
112,500 of such warrant shares shall vest according to the passage of time, with
4,687 warrant shares vesting on the last day of each calendar month for
twenty-three (23) months, beginning with the month ending May 31, 2010 and
continuing until the month ending March 31, 2012 and 4,699 warrant shares
vesting on April 30, 2012 so long as Consultant continues to provide services to
the Company pursuant to this Agreement or any successor agreement.



 
iii)
112,500 of such warrant shares shall vest according to whether or not the
Company meets certain financial targets as specified below for FY 2010 and FY
2011:

 
3

--------------------------------------------------------------------------------



 
 
-
28,125 will vest if the Company’s actual consolidated revenue for FY 2010, meets
or exceeds the consolidated revenue goal established by the Board of Directors
(the “Board”) for the vesting of performance options and warrants; and



 
-
28,125 will vest if the Company’s actual Adjusted EBITDA for FY 2010, meets or
exceeds the consolidated Adjusted EBITDA goals established by the Board for the
vesting of performance options and warrants; and



 
-
28,125 will vest if the Company’s actual consolidated revenue for FY 2011, meets
or exceeds the consolidated revenue goal established by the Board for the
vesting of performance options and warrants; and



 
-
28,125 will vest if the Company’s actual Adjusted EBITDA for FY 2011, meets or
exceeds the consolidated Adjusted EBITDA goals established by the Board for the
vesting of performance options and warrants; and



 
iv)
The vesting schedule of such warrant shall also specify that any unvested
warrant shares shall vest upon the occurrence of a change of control.



6.            Confidentiality, Non-Solicitation, Non-Competition and Title to
Work Product Agreement.  In consideration of entering into this Agreement and
the Warrant Agreement, Consultant agrees that he will enter into the Company’s
standard form of Confidentiality, Non-Solicitation, Non-Competition and Title to
Work Product Agreement (the “Confidentiality Agreement”) as structured for
officers of the Company.


7.             Termination. The Company shall have the right to terminate this
Agreement at any time by giving written notice to the Consultant twelve (12)
months prior to the effective date of termination ("Termination" or “Termination
Date”).  The Consultant shall have the right to terminate this Agreement at any
time by giving written notice to the Company three (3) months prior to the
proposed Termination Date, provided, however, the Consultant agrees that he will
agree to an additional three (3) months of transition services to the Company
upon reasonable request by the Company.  The obligation of the Company to pay
for consulting services hereunder shall continue during the time from either
party’s written notification of a Termination until the actual Termination
Date.  All unpaid compensation owed to Consultant hereunder as of any
Termination Date, including reimbursement of business and business-related
travel expenses, shall be paid to Consultant within fifteen (15) days of such
Termination Date.  The Company further agrees that it will prorate any MIP
payments that may be due to the Consultant for a partial year in which a
Termination occurs based on the number of days served up to the Termination Date
in such year.


Upon Termination, Consultant agrees to cease all representation on behalf of the
Company, including, but not limited to representations to the Company’s
investors, partners, vendors, clients or employees that Consultant is acting on
behalf of the Company in any capacity; provided, however the Consultant agrees
to answer any reasonable follow-up inquiries from the Company regarding any
pending matters at the Termination Date.
 
4

--------------------------------------------------------------------------------


 
8.            Miscellaneous.
 
 
a)
This Agreement supersedes all prior agreements and understandings between the
parties and may not be modified or terminated orally.  The Consultant hereby
waives any claims that it might have under any previous oral or other
contract.  No modification or attempted waiver of this Agreement will be valid
unless in writing and signed by the party against whom the same is sought to be
enforced.

 
 
b)
The provisions of this Agreement are separate and severable, and if any of them
is declared invalid and/or unenforceable by a court of competent jurisdiction or
an arbitrator, the remaining provisions shall not be affected.

 
 
c)
This Agreement is the joint product of the Company and the Consultant and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of the Company and the Consultant and shall not be construed for or
against either party hereto.

 
 
d)
This Agreement will be governed by, and construed in accordance with the
provisions of the law of the State of Florida, without reference to provisions
that refer a matter to the law of any other jurisdiction.  Each party hereto
hereby irrevocably submits itself to the exclusive personal jurisdiction of the
federal and state courts sitting in Lee County, Florida; accordingly, any
matters involving the Company and the Consultant with respect to this Agreement
may be adjudicated only in a federal or state court sitting in Lee County,
Florida.

 
 
e)
All notices and other communications required or permitted under this Agreement
shall be in writing, and shall be deemed properly given if delivered personally,
mailed by registered or certified mail in the United States mail, postage
prepaid, return receipt requested, sent by facsimile, or sent by Express Mail,
Federal Express or nationally recognized express delivery service, as follows:

 
 
(i)
If to the Company, at the address listed at the preamble to this Agreement or
its then primary executive offices to the attention of the CEO;

 
 
(ii)
If to the Consultant, at the address listed as the Consultant’s primary legal
residence which is listed at the signature block of this agreement or such other
address as the Company may have on file for the Consultant.

 
 
Notice given by hand, certified or registered mail, or by Express Mail, Federal
Express or other such express delivery service, shall be effective upon actual
receipt.  Notice given by facsimile transmission shall be effective upon
telephonic confirmation of receipt by the party to whom it is addressed.  All
notices by facsimile transmission shall be followed up promptly after
transmission by delivering an original copy by hand, certified or registered
mail, or by Express Mail, Federal Express or other such delivery service.  Any
party may change any address to which notice is to be given to it by giving
notice as provided above of such change of address.

 
 
5

--------------------------------------------------------------------------------


 
 
 
f)
Consultant understands and acknowledges that if this Agreement is deemed to be a
material agreement of the Company, it may need to be filed with the Securities
and Exchange Commission or provided to a regulatory body in conjunction with any
audits or investigations of the Company’s activities and expressly gives
permission to provide this Agreement as needed in such instances.

 
 
g)
The parties agree that the Consultant is acting as an independent contract under
current Internal Revenue Service guidelines in the provision of services under
this Agreement and that the Consultant shall be solely responsible for paying
all taxes due on any Compensation hereunder.  The Consultant understands and
acknowledges that all Compensation hereunder is taxable to the Consultant and
the Company may have an affirmative obligation to report such amounts of
Compensation on Form 1099 to the Internal Revenue Service each
year.  Notwithstanding the forgoing, the Company agrees that the Consultant may
assign any compensation payable hereunder to any corporation controlled by the
Consultant upon written notice to the Company.  The Consultant agrees to provide
his social security or an appropriate tax identification number upon request.

 
 
h)
This Agreement may be signed in counterparts, and by fax or Adobe PDF, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.
 
NEOGENOMICS, INC.:
 
CONSULTANT:
                     
By:
/s/ Douglas M. VanOort
  /s/ Steven C. Jones  
Name:
Douglas M. VanOort
 
Mr. Steven C. Jones
 
Title:
Chief Executive Officer
 
Legal Residence:
       
1740 Persimmon Drive
       
Naples, FL 34109
 





 
6

--------------------------------------------------------------------------------

